         Case 1:21-cv-00130-SM Document 1 Filed 02/05/21 Page 1 of 17




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW HAMPSHIRE

MARK LABARRE                                 )
and                                          )
KRISTIN LABARRE                              )
     Plaintiffs                              )
                                             )
v.                                           )
                                             )
UNITED STATES OF AMERICA, LAURIE MONTAGUE, )
M.D., INDIVIDUALLY AND IN HER CAPACITY AS AN )
EMPLOYEE OF THE VETERANS HEALTH              )
ADMINISTRATION AT THE VETERANS               )
ADMINISTRATION MEDICAL CENTER, MANCHESTER )
NEW HAMPSHIRE, VERMONT OR INDEPENDENT        )
CONTRACTOR THERETO, AND NURSE PRACTITIONER   )
KIM HANNAFORD, INDIVIDUALLY AND IN HER       )
CAPACITY AS AN EMPLOYEE OF THE VETERANS      )
HEALTH ADMINISTRATION AT THE VETERANS        )
ADMINISTRATION MEDICAL CENTER, MANCHESTER, )
NEW HAMPSHIRE                                )
      Defendants                             )

                                        COMPLAINT

       NOW COMES Mark LaBarre, by and through his attorney, and respectfully states the

following:

PARTIES:

1.     Mark Labarre ( hereinafter referred to as “Mark”) resides at 25 Cedar Street, Hopkinton,

       Merrimack County, New Hampshire 03229. Mark is a veteran who received services at

       the Veteran Administration facility at 718 Smyth Road, Manchester, New Hampshire.

2.     Kristin LaBarre (hereinafter “Kristin”) resides at 25 Cedar Street, Hopkinton, Merrimack

       County, New Hampshire. She is married to and lives with Mark LaBarre (hereinafter

       “Mark”).

                                         Page 1 of 17
       Case 1:21-cv-00130-SM Document 1 Filed 02/05/21 Page 2 of 17




3.   The United States of America, through its Department of Veterans Affairs, provides

     healthcare services to eligible military veterans at medical centers and outpatient clinics

     located throughout the country.

4.   The Veterans Health Administration (hereinafter referred to as “VHA”) is the component

     of the United States Department of Veterans Affairs (hereinafter referred to as “VA”)

     responsible for implementing the healthcare program of the VA through the

     administration and operation of Veterans Administration Medical Centers (hereinafter

     referred to as “VAMC”), Outpatient Clinics ( hereinafter referred to as “OPC”),

     Community Based Outpatient Clinics (hereinafter referred to as “CBOC”), and VA

     Nursing Home) Programs. The headquarters of the Veterans Health Administration is the

     Veterans Affairs Building, 810 Vermont Avenue, NW, Washington, D.C.

5.   The VHA’s responsibilities include the administration and operation of a VAMC located

     at 718 Smyth Road, Manchester, Hillsborough County, NH 03104 (hereinafter referred to

     as “MVAMC”).

6.   Laurie Montague, MD (hereinafter "Montague") is a physician who was employed by, or

     under contract with, the Veteran Administration to provide medical services. At the time

     of the incident, she was assigned to the Veteran Administration Medical Center located

     at 718 Smyth Road Manchester, NH 03104. Dr. Montague’s last known residence was at

     32 Jonathan Drive, Wilmot, Merrimack County, NH 03287 and her last known business

     address was 814 Hicks Blvd. Fairfield, Butler County, OH 45014.

7.   Kim Hannaford (hereinafter referred to as “Hannaford”) is nurse practitioner who, at the

     time of the incidents described herein, was, and is believed to still be, employed by VHA.


                                         Page 2 of 17
        Case 1:21-cv-00130-SM Document 1 Filed 02/05/21 Page 3 of 17




      treating patients at the MVAMC. Ms. Hannaford’s last known residence address is 247

      Manning Street, Needham, Norfolk County, Massachusetts, 02492.

      AMOUNT IN CONTROVERSY

8.    As fully detailed elsewhere in this Complaint, the amount in controversy is

      $2,587,310.46.

JURISDICTION

9.    This action is being brought against the United States, Department of Veterans Affairs

      and Veteran Health Administration, pursuant to the Federal Torts Claims Act,

      28 U.S.C. §§ 1346 (b), 2671 et seq. (hereinafter referred to as the “FTCA”).

10.   Administrative review was sought and a Form 95 submitted to the Department of

      Veterans Affairs. A copy of the denial letter was mailed to counsel on October 6, 2020

      and is attached hereto as Exhibit 1.

FACTS

11.   The LaBarres have been married for 30 years. They are the parents of two adult

      daughters, and the grandparents of one grandson.

12.   Mark has been receiving his medical care from the VA for over twelve years.

13.   Even though his primary care provider changed over the years, since at least as early as

      2009, Mark had been maintained on Atenolol as part of his medical care.

14.   Mark was prescribed Atenolol for borderline hypertension and to reduce the stress which

      was causing hypertensive vessels in his eyes.

15.   On January 4, 2018, Mark was seen at MVAMC by Montague in her capacity as the

      primary physician assigned to him by the VHA.


                                         Page 3 of 17
          Case 1:21-cv-00130-SM Document 1 Filed 02/05/21 Page 4 of 17




16.   After Montague reviewed Mark’s medical history, she advised him to discontinue taking

      Atenolol immediately [emphasis added]. At no time did Dr. Montague inform Mark of

      any adverse effects that may, could, or would result by the immediate cessation of the

      Atenolol .

17.   Unknown to Mark at the time, under the FDA guidelines, Atenolol is not to be

      discontinued without titration, no matter how low the dose, and is considered a “Black

      Box” drug.1

18.   Montague indicated she would refer Mark to a specialist for his eyes because she did not

      understand why he was on the medication. Notwithstanding her admission she had no

      idea why the medication had been prescribed for many years, she abruptly discontinued it

      without contacting the orignal prescribing department and without making any attempt to

      determine why Mark had been maintained on the medication for over 10 years.

19.   Montague did not disclose the to Mark the possible consequences of abruptly stopping

      the medication, and it is unknown whether it was because she was unaware of the

      possible consequences of abruptly stopping the medication, or due to her failure to

      provide the information required to obtain Mark’ s informed consent for the abrupt

      cessation of the medication. Montague did not schedule Mark for a followup visit with

      her or any other primary care provider.

20.   Within ten (10) days of Mark’s appointment with Montague, he began to feel exhausted

      and ill. In addition, he developed a red, raised, blister like rash on his face for which he


      1
             American College of Cardiology referencing FDA Guidelines and Black Box
             Label on Atenolol


                                          Page 4 of 17
        Case 1:21-cv-00130-SM Document 1 Filed 02/05/21 Page 5 of 17




      was seen on January 17, 2018, by Kim Hannaford, Nurse Practitioner at Urgent Care at

      the Veteran Administration Medical Center in Manchester, New Hampshire (hereinafter

      ‘UCMVAMC’).

21.   Nurse Practitioner Hannaford mis-diagnosed the rash as a bacteria folliculitis, making no

      reference to his medication change or apparently without considering it as the source of

      Mark’s rash.

22.   In spite of the evaluation performed at Urgent Care, and, based upon his other symptoms,

      Mark believed he was suffering from additional medical problems. For that reason, on

      January 17, 2018 he went to Montague, his primary care doctor, requesting she, or

      another physician see him. Neither Montague nor any other primary care physician saw

      or evaluated Mark; rather, they referred him to dermatology.

23.   That day, Mark went from his primary care doctor’s office to dermatology where he was

      told he could not be seen because he did not have a referral. However, that evening,

      after he had left the MVAMC, the dermatology department called Mark and indicated

      they had found his referral. No dermatology appointment was scheduled that day and, in

      fact, it was not until February 5, 2018 that Dermatology scheduled Mark for an

      appointment for February 7, 2018. However, on February 6, 2018 at 8:00 p.m., without

      providing a reason, the MVAMC called, cancelled, and did not reschedule the

      appointment with Dermatology .;

24.   On February 8, 2018, pursuant to the January 4, 2018 referral from Montague, Mark was

      seen at the MVAMC in ophthalmology by Kenny Chen, MD and Andrew DiMattina, OD.

      Dr. Chen diagnosed Mark with mild hypertensive retinopathy and possible central serious


                                        Page 5 of 17
         Case 1:21-cv-00130-SM Document 1 Filed 02/05/21 Page 6 of 17




      chorioretinopathy, corroborating his earlier diagnosis of hypertensive vessels in his eyes.

      Although a copy of Dr. Chen’s report and diagnosis was forwarded to Montague, she did

      not follow up.

25.   On February 12, 2018, four days after his appointment with Dr. Chen and 39 days after

      being taken off Atenolol, Mark had a spontaneous terminal cardiac event at work.

26.   Mark was taken from work by ambulance to St. Joseph’s Hospital in Nashua, NH. Upon

      his arrival in the Emergency Room, an EKG and cardiac catherization were performed by

      Dr. Beaupre (hereinafter "Beaupre") of the New England Heart Center.

27.   Beaupre indicated Mark’s spontaneous cardiac incident was electrical in nature and

      referred him to Dr. Beaudette (hereinafter "Beaudette") of the New England Heart Center

      (hereinafter "NEHC") for evaluation and the placement of a defibrillator.

28.   While Mark was being transported to St. Joseph’s Hospital, Kristin she received a

      telephone call at work indicating Mark had an “incident”. Her distress was compounded

      when she was subsequently told Mark had “died” but had been “resuscitated” after

      prolonged efforts at defibrillation at his job site.

29.   On or about February 13, 2018, the MVAMC, specifically the Patient Care Coordinator,

      and Montague’s office were notified about Mark’s cardiac event and admission to St.

      Joseph’s Hospital. Mark advised her his physician from the NEHC wanted him to have a

      defibrillator placed on February 15, 2018.

30.   On February 14, 2018, Mark was advised by the VA they were unable to transfer him to

      the Boston Veterans Administration in order for the VA to do the surgery in a timely

      fashion. As a result, Mark was told the surgery should be performed at St. Joseph’s

                                           Page 6 of 17
        Case 1:21-cv-00130-SM Document 1 Filed 02/05/21 Page 7 of 17




      Hospital and the VA would pay for it.

31.   The defibrillator was placed on by Dr. Beaudette on February 15, 2018.

32.   Mark was hospitalized at St. Joseph’s Hospital for five days, during which time Kristin

      remained with him, not returning to work the entire time.

33.   As a further result of this incident, Mark was unable to drive for 3 months. Kristin drove

      him to his appointments as often as possible, attending all that she could. In addition, she

      had to juggle her own pelvic injections and physical therapy for her Interstitial Cystitis

      with Mark’s appointments. Kristin picked Mark up from work on her days off and

      arranged for someone else to pick him up on the days she had to work.

34.   Approximately two months after Mark’s cardiac event, he was informed Montague had

      been discharged from the VAMC after a peer review was concluded; Montague’s

      discharge was later confirmed by a patient care coordinator.

35.   On March 6, 2018, Mark saw Mark Sughrue MSN, ARNP (hereinafter “Sughrue”) in

      consultation. At that appointment, it was noted Montague had made an erroneous entry

      into Mark’s medical records, one she contradicts elsewhere in the same note, concerning

      an issue never discussed with her, in what appears to be an attempt to use this alleged

      problem as a cover up for her cessation of the Atenolol.

36.   During the March 6, 2018 consult, Sughrue also stated in part, the spontaneous terminal

      episode was "a possibility of catecholamines storm after discontinuation of Atenolol with

      onset of rash".

37.   On May 8, 2018, following an MRI performed on April 12, 2018, Mark was diagnosed

      with an electrical heart issue by Mark Greenberg, MD.

                                          Page 7 of 17
         Case 1:21-cv-00130-SM Document 1 Filed 02/05/21 Page 8 of 17




38.   Mark continued to be exhausted following cardiac evaluation and care. He was seen by

      his primary care doctor, William Siroty, M.D, and, on April 16, 2018 he completed a

      sleep study. Mark also began attending counseling on November 26, 2018 with clinical

      psychologists Kevin O’Leary, PsyD and John Lynch, clinical psychologist, for, as his VA

      records reveal, anxiety, depression and PTSD associated with his cardiac event. On

      February 13, 2019, Mark was placed on citlopram and bupropium by Penny Kane, ARNP,

      PNP, BC. In spite of his treatment, Mark’s symptoms continue.

39.   Since the incident, Kristin has been under tremendous stress. She has supported Mark

      emotionally and physically. She has cared for his physical and mental health needs and

      has offered him support as he became more depressed and developed PTSD, while

      coping with her own nightmares as well. This has effected her both physically and

      mentally. Because of her own disease, it is important for her stress to stay low in order

      for her pain to maintain a tolerant level.

40.   As a result of the cardiac event, Kristin and Mark’s lives have changed dramatically.

      Although the LaBarre’s had an active social life before the incident, Mark no longer

      wishes to socialize and his condition has had an effect on their intimacy. Their schedules

      have changed as well. Because of the need to be in bed early, once Kristin returns from

      work, they are in bed within two hours and do not spend as much time together; as a

      result, they spend less than 30 awake hours together a week.

41.   In addition, Kristin has had to do all of the shopping and take care of all of the household

      tasks. Kristin had to do all of the shopping and take care of all of the household tasks

      including, but not limited to cleaning, laundry, dishes, shopping, snow blowing and lawn

                                          Page 8 of 17
         Case 1:21-cv-00130-SM Document 1 Filed 02/05/21 Page 9 of 17




      care.

COUNT I:          LAURIE MONTAGUE, M.D. WAS NEGLIGENT IN HER
                  TREATMENT OF MARK LABARRE

42.   Paragraphs 1 - 41 are incorporated herein by reference.

43.   Montague was employed by, or under contract with, the VA, providing medical services

      to individuals being seen/treated at the MVHMC at the time of the incidents giving rise to

      this lawsuit.

44.   Mark is a veteran, and, as such, was, and is entitled to receive medical care through the

      VA’s medical facilities and clinics operated by the VHA.

45.   Montague was Mark’s treating primary physician at the time of the within described

      incident.

46.   Montague had a doctor-patient relationship with Mark.

47.   As Mark’s physician, Montague owed a duty of care to Mark.

48.   In treating Mark, Montague had a professional duty to provide competent care consistent

      with the standard of care.

49.   Montague informed Mark she was unaware of the reason he had been placed on Atenolol.

50.   Montague failed to determine or learn the reasons Mark had been placed on Atenolol.

51.   Montague abruptly discontinued Mark’s Atenolol without knowledge of the warnings of

      the consequences of doing so or in callous disregard of those warnings.

52.   The warnings of the consequences of the abrupt discontinuation of Atenolol were made

      known to providers by the FDA in the form of “Black box warnings”.

53.   Montague did not apprise Mark of the possible risks inherent in the abrupt



                                         Page 9 of 17
        Case 1:21-cv-00130-SM Document 1 Filed 02/05/21 Page 10 of 17




      discontinuation of the Atenolol

54.   Montague breached the standard of care when she abruptly discontinued the Atenolol

      without knowledge of why it was prescribed for Mark, the risks inherent in an abrupt

      cessation of the medication, and the risks to Mark, specifically, given his medical

      history.

55.   Montague breached the standard of care when she failed to apprise Mark of the risks

      inherent in the abrupt discontinuation of the Atenolol and, as a result, failed to obtain his

      informed consent to the cessation of the Atenolol.

56.   As a result of Montague’s breach of the standard of care, Mark suffered a cardiac event

      resulting in permanent cardiac damage which will require monitoring and intervention for

      the remainder of his life.

COUNT II             MONTAGUE COMMITTED MALPRACTICE WHEN SHE
                     ABRUPTLY DISCONTINUED MARK’S MEDICATION
                     WITHOUT HIS INFORMED CONSENT

57.   Paragraphs 1 - 56 are incorporated herein by reference.

58.   Montague had a duty to obtain Mark’s informed consent prior to discontinuing his

      medication.

59.   Montague never revealed any of the potential risks involved in abruptly discontinuing his

      Atenolol prior to or at any time after abruptly discontinuing this medication.

60.   As a result of Montague’s failure to provide informed consent, Mark was unaware of the

      risks to him when she discontinued the medication.

61.   As a result of the abrupt discontinuation of the medication, Mark suffered severe and
      permanent medical injury.



                                         Page 10 of 17
        Case 1:21-cv-00130-SM Document 1 Filed 02/05/21 Page 11 of 17




COUNT III KIM HANNAFORD, NURSE PRACTITIONER, WAS NEGLIGENT

              IN HER FAILURE TO DIAGNOSE MARK AND IN HER TREATMENT
              OF MARK LABARRE

62.   Paragraphs 1 - 61 are incorporated herein by reference.
63.   Hannaford was employed by the VA, providing medical services as a nurse practitioner
      to individuals being seen/treated at the UCMVHMC at the time of the incidents giving
      rise to this lawsuit.
64.   Hannaford was the medical provider who evaluated, diagnosed, and treated Mark on
      January 17, 2018 at UCMVHMC.
65.   When treating a patient, a prudent practitioner would review the patient’s medical
      records, most particularly, his most recent records. At the very least, the standard of care
      would require a review of the patient’s recent medical history.
66.   The medical records of patients seen at MVHMC can be accessed and reviewed by
      medical and health care providers treating the patient at UCMVHMC.
67.   A prudent provider would have reviewed Mark’s medical record, found the notes from
      his appointment with Montague, and noted the change in his medical regimen, including
      the cessation of Atenolol..
68.   It is commonly known medication and rashes can be related.
69.   A prudent provider would, at the least, have explored the possibility Mark’s rash was
      related to the Atenolol.
70.   Hannaford either did not review Mark’s record or, having reviewed it, failed to consider
      the possible effect of the cessation of the Atenolol.
71.   Hannaford failed to accurately diagnose Mark’s rash.
72.   Hannaford’s acts constitute a breach of the standard of care.
73.   The fact his dermatology consult was canceled by the VA lends further support to the
      VA’s knowledge the rash was not the result of a dermatological condition.
74.   As a result of Hannaford’s failure to diagnose and breach of the standard of care, Mark
      suffered a cardiac event resulting in permanent cardiac damage which will require
      monitoring and intervention for the remainder of his life.

                                         Page 11 of 17
         Case 1:21-cv-00130-SM Document 1 Filed 02/05/21 Page 12 of 17




COUNT IV     KRISTIN LABARRE SUFFERED A LOSS OF CONSORTIUM AND
             OUT OF POCKET EXPENSES AS A RESULT OF THE
             NEGLIGENCE, MALPRACTICE, FAILURE TO DIAGNOSE AND
             FAILURE TO OBTAIN INFORMED CONSENT AS SET FORTH
             IN COUNTS I -IV, ABOVE

75.   Paragraphs 1 - 74 are incorporated herein by reference.

76.   As noted above, the parties have a long term marriage.

77.   Given the parties ages and the length and closeness of their relationship at the time of the

      incident, there is no reason to doubt this marriage would have continued for at least an

      additional 28.5 years.

78.   This marriage, however, was dramatically affected by the changes caused by the incident,

      as Kristin and Mark's lives were forever changed, The physical changes are readily

      observable, however the effect of those changes on Kristin are not so easily observed or

      quantified. Based upon all of the above, Kristin is requesting $1 million in damages for

      loss of consortium

79.   In addition, Kristin suffered lost wages, and out of pocket expenses as set forth below in

      ¶ 93 - 94, below.

RELIEF

80.   Paragraphs 1 - 80 are incorporated herein by reference.

      MARK

81.   Mark is seeking damages in the amount of 1,582,563.80. The basis and calculation of the

      damages is set forth below in paragraphs .

82.   Mark was in the hospital for five (5) days and out of work for an additional five (5) days,

      incurring lost wages of $1903.68. Mark was seen a total of thirty-six times at the VA in

                                        Page 12 of 17
        Case 1:21-cv-00130-SM Document 1 Filed 02/05/21 Page 13 of 17




      2018 by either a specialist, primary care provider, or mental health provider. He was

      required to miss ½ day of work to attend each of these visits ($3807.36) and incurred

      transportation expenses ($144.57).

83.   Mark had an MRI and stress test at the White River Junction Veteran Administration

      Medical Center, requiring him to miss a full day of work to attend this visit ($211.52)

      and incurring $24.98 in transportation expenses, and six (6) times at the NEHC,

      requiring him to miss six half days of work to attend these visits ($634.56) and incurred

      $33.84 in transportation expenses.

84.   As a result of the cardiac event, Mark has continued fatigue. He is unable to do the

      exercising he did prior to the event and has gained weight as a result. In addition he

      continues to suffer from severe emotional distress and suffers flashbacks indicative of

      PTSD. He constantly relives the moment when he died and then interferes with his daily

      functioning. He is seeking damages in the amount of $500,000 as compensation for this

      emotional distress and PTSD.

85.   Mark also incurred pain-and-suffering during the incident, in the days following, the route

      is hospitalization and during his recovery. He is seeking damages in the amount of

      $550,000 as compensation for his pain-and-suffering.

86.   As a result of this cardiac event, Mark’s quality of life will be impaired and he will

      require lifelong surveillance of his ICD function. In addition, he will continue to incur

      expenses for the remainder of his life.

87.   Mark’s defibrillator battery requires replacement, on average, every six years. In addition

      the entire device will periodically require replacement. Given Mark’s age at the time of

                                         Page 13 of 17
          Case 1:21-cv-00130-SM Document 1 Filed 02/05/21 Page 14 of 17




      placement of the defibrillator (49) and his life expectancy (78.7), it is anticipated he will

      require 52 battery replacements and 1 replacements of the entire device. In addition,

      Mark will lose two (2) days of work for each battery change and five (5) days of work for

      each defibrillator replacement.

88.   Based upon 2018 figures, the cost of a defibrillator replacement would be $159,331.04.

      Using the 2020 COLA of 1.6%3 as a basis for estimating the future cost of a replacement,

      and a life of 14 years, the cost of the replacement would be $198,981.32 and his lost

      wages for five days of work, presuming an average wage increase of 5% per year, would

      be $2094.00.

89.   Based upon 2017 figures, the cost of a battery replacement with associated procedures

      would be $38,925.00. Again, applying the COLA of 1.6%, the cost of the first

      replacement would be $42,814.50, the cost the of the second replacement would be

      $47,092.65, the cost of the third replacement would be $51,798.28 , the cost of the fourth

      replacement would be $56,974.12 , and the cost of the fifth replacement would be

      $62,667.14, for a total cost of $261,346.69 for all replacements. Since Mark would lose

      two days of work each time the battery was replaced, and, again, given a 5% per annum

      increase in his compensation and the date of the first battery replacement as 2023, Mark’s

      lost wages associated with the first battery replacement would be $489.76, his lost wages

      associated with the second battery replacement would be $656.32, his lost wages

      associated with the third battery replacement would be $879.52, his lost wages associated

      2
          4.95, however, a partial change is not possible
      3
          Source: SSA.gov

                                           Page 14 of 17
        Case 1:21-cv-00130-SM Document 1 Filed 02/05/21 Page 15 of 17




      with the fourth battery replacement would be $1178.72, and his lost wages associated

      with the fifth battery replacement would be $1579.52, with a total of $4783.84 in lost

      wages associated with the five battery replacements.

90.   As a result of his cardiac event, Mark will also require additional medical appointments

      each year. Each year, he will require two visits with cardiology, three visits with

      psychiatry, four visits relating to the monitoring of his defibrillator, two visits with his

      primary care physician in addition to his annual visit. The total annual cost associated

      with the interpretation of the defibrillator data as of 2018, was $1145.82; over the course

      of Mark’s life expectancy, using a 1.6% adjustment, and a life expectancy of 27.5 years,

      the annual cost associated with this item will be $1772.94, or, $48,755.85 over his life

      expectancy. As a result, Mark will lose eleven (11) half days of work each year and

      incur mileage expenses eleven (11) times to travel to his appointments. Using his current

      rate of pay and a multiplier to take into account future increases, it is anticipated he will

      suffer an additional $465.30 in lost wages each year, or a total of $8840.70 in lost wages

      during the rest of his working life. In addition, it is anticipated he will incur mileage

      costs in the amount of $950.95 during the same period of time.

91.   Based on the above and the attachments hereto, Mark is seeking damages in the total

      amount of $1,582,563.80.

      KRISTIN

92.   Paragraphs 1 - 91 are incorporated herein by reference.

93.   Due to Mark’s cardiac incident, Kristin lost seventeen days of work for which she was

      not paid. At her daily rate of $250.00/day, her lost wages totaled $4,250.00. In addition,

                                          Page 15 of 17
           Case 1:21-cv-00130-SM Document 1 Filed 02/05/21 Page 16 of 17




      Kristin was penalized $50.00 per day for missing time for a total of $850.00.

94.   Kristin’s incurred $102.60 in milage expenses for taking Mark to his appointments and

      driving back and forth to the hospital while he was hospitalized and incurred an

      additional mileage expense of $144.00 driving Mark back and forth to work.

95.   For the reasons set forth in paragraphs 76- 78, Kristin is seeking $1,000,000.00 for loss

      of consortium.

96.   Based upon the above, Kristin is seeking damages in the amount of $1,004,746.66.

      NOW. WHEREFORE, the Plaintiffs request:

A.    A finding of negligence against Laurie Montague, M.D., and Kim Hannaford, NP as

      demonstrated by:

      1.       Laurie Montague, M.D. in her treatment of Mark LaBarre as demonstrated by her

               breach of the standard of care relating to the discontinuance of the drug Atenolol,

               and failure to appropriately provide treatment, monitoring and other medical

               services;

      2.       Laurie Montague, M.D. in her failure to inform Mark LaBarre of the risks

               inherent in the abrupt cessation of Atenolol and failure to obtain his informed

               consent to the cessation of the Atenolol;

      3.       The negligence of Laurie Montague was the proximate cause of Mark LaBarre’s

               cardiac incident as a result of which Mark suffered psychological damages and

               permanent medical and physical damages;

      4.       Kim Hannaford as demonstrated by her breach of the standard of care by failing to

               diagnose Mark’s rash correctly, with the result that the trajectory to the impending

                                          Page 16 of 17
         Case 1:21-cv-00130-SM Document 1 Filed 02/05/21 Page 17 of 17




               cardiac incident continued without impediment and as a result of which

               negligence, Mark suffered psychological damages and permanent medical and

               physical damages’

B.     Kristin suffered a loss of consortium due to the negligence of Montague and/or

       Hannaford;

C.     Mark be awarded the sum of $1,582,563.80 in damages as set forth in ¶¶ 83 - 93, above;

D.     Kristin be awarded the sum of $1,000,000.00 as loss of consortium and $4746.66 for

       expenses pursuant to ¶95 - 96; and

E.     For whatever further relief justice may require.

The parties are NOT requesting a jury trial.

Respectfully submitted,                                    February 5, 2021
Mark LaBarre and Kristin LaBarre,
By and through their attorney,

/s/ Nancy S. Tierney NH Bar #2552                          /s/ Mark LaBarre
Nancy S. Tierney
79 Hanover Street
Lebanon, NH 03766                                          /s/ Kristin LaBarre
603-448-4722; 781-254-9003
nstierney4@aol.com




                                          Page 17 of 17
